Ford, Judge:
The appeals for reappraisement listed above have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Oonrt, as follows:
*436That the merchandise covered by the appeals for reappraisement noted above consist of motorseooters, plus extra parts, exported from Italy during 1960.
That at the time of export such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Italy for home consumption or for export to the United States nor was it freely offered for sale to all purchasers in the principal market of the United States for domestic consumption.
That “cost of production” as defined in Section 402a (f) of the Tariff Act of 1930 for such merchandise at the time immediately preceding the date of exportation was as follows:
For Model 125/LI — Lira 108,010.00, plus extras, as invoiced, packed.
For Model 150/LI — Lira 121,375.00, plus extras, as invoiced, packed.
Accepting this stipulation as a statement of fact, I find and bold cost of production, as that value is defined in section 402a (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise covered by the appeals listed above, the value of the merchandise described on the invoice as model 125/LI, being lira 108,010, plus extras, as invoiced, packed; the value of the merchandise described on the invoice as model 150/LI, being lira 121,3/5, plus extras, as invoiced, packed.
Judgment will be rendered accordingly.